DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020, 6/14/2021,8/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 8048218 (hereinafter Nakamura).
Regarding claims 1 and 3, Nakamura teaches an antifouling coating containing a resin component and a filler, the resin including a fluorine containing copolymer, including a fluorine segment and an acrylic segment containing no fluorine or silicone, the silicon containing polymer including a silicon containing segment and an acrylic segment containing no fluorine or silicon (col 7, line 39-45).  Further, although Nakamura fails to teach the specific range of mean particle size, Nakamura does teach 
Regarding claim 2, Nakamura teaches an electrical conductivity imparting component (C) expressing electrical conductivity in the antifouling coating film (col 4, lines 27-36).
Regarding claim 4, Nakamura teaches the filler (B) includes at least one substance selected from the group consisting of silica and titania (abstract).
Regarding claim 5, Nakamura teaches the electrical conductivity imparting component (C) contains at least one substance selected from the group consisting of electrically conductive inorganic particles, electrically conductive resins, and hydrolyzable silicon compounds (col 4, lines 27-36).
Regarding claim 6, Nakamura teaches the invention as explained above.  Further, it is the position of the examiner that it would have been obvious for one of ordinary skill in the art at the time of filing to provide the claimed amount of filler based on routine experimentation and optimization for intended use.
Regarding clams 7-9, Nakamura further teaches a light fixture comprising a light source and a substrate and an optical member comprising the antifouling compound (col 20, lines 35-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875